Exhibit 10.1

 

Purchase agreement

 

Royal Bakery Holdings Inc. (the seller) does hereby sell, assign and transfer to
Parc Valencia LLC (the buyer) of:

 

Patents, trademarks Brand name of Ovo Café

 

The Seller warrants that all patents, trademarks, trade names, brand names
design and copyrights owned by, used by Seller are valid and in good standing
and free and clear of all security interests, liens, encumbrances and other
burdens and have not been and are not now being challenged in any way or
involved in any pending or threatened interference proceeding.

 

The Seller further agrees to release and forever transfer the trade mark (Ovo
Café brand) to the Buyer. The Buyer agrees to pay Royal Bakery Holdings $2,500
for the trademark transfer and release.

 

This Agreement is being delivered and is intended to be performed in the State
of California and shall be governed by and construed and enforced in accordance
with the laws of said State.

 

Royal Bakery Holdings, Inc.   Parc Valencia LLC      
                                                                                         
 
                                                                                         
Name:    Name:
Title:                                                                                
 
Title:                                                                                
Date:                                                                               
 
Date:                                                                               

 

 

